                                       UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF NORTH CAROLINA
                                           CHARLOTTE DIVISION
                                        DOCKET NO: 3:13-CR-00056-MOC


               UNITED STATES OF AMERICA          )
                                                 )
                           vs.                   )
                                                 )                                     ORDER
               [3] VENANCIO SANDOVAL MIRAMONTES, )
               [9] JUAN PABLO DIAZ DE LEON GAMA, )
                                                 )
                                Defendants.      )


                       THIS MATTER is before the Court on the Government's Motion to Dismiss the

               Indictment as to Defendants Venancio Sandoval Miramontes and Juan Pablo Diaz De Leon Gama

               (Doc. No. 264). Having considered the motion, the Court enters the following Order.



                                                          ORDER

                       IT IS, THEREFORE, ORDERED that the Government's Motion to Dismiss the

                       Indictment as to the above-named defendants (Doc. No. 264) is GRANTED. The

                       Bill of Indictment as to Defendants Venancio Sandoval Miramontes and Juan Pablo

                       Diaz De Leon Gama is hereby DISMISSED WITHOUT PREJUDICE.

Signed: October 31, 2019
